Case 0:20-cv-60416-AMC Document 97-64 Entered on FLSD Docket 07/09/2021 Page 1 of 4




                    EXHIBIT 64
Case 0:20-cv-60416-AMC Document 97-64 Entered on FLSD Docket 07/09/2021 Page 2 of 4




 Document title:                  Advanced Threat Protection in Office 365 - YouTube

 Capture URL:                     https://www.youtube.com/watch?v=idqTS6-_2t8

 Captured site IP:                172.217.13.78

 Page loaded at (UTC):            Wed, 07 Jul 2021 19:07:49 GMT

 Capture timestamp (UTC):         Wed, 07 Jul 2021 19:08:46 GMT

 Capture tool:                    v7.9.1

 Collection server IP:            52.5.8.50

 Browser engine:                  Chrome/77.0.3865.120

 Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

 PDF length:                      3

 Capture ID:                      48daf08c-f9b6-4e61-aa3f-d790b319b41c

 User:                            jmlaw-jcooper




                         PDF REFERENCE #:            dX2rscrLoVfXJ1x3dXg3Pv
            Case 0:20-cv-60416-AMC Document 97-64 Entered on FLSD Docket 07/09/2021 Page 3 of 4




Document title: Advanced Threat Protection in Office 365 - YouTube
Capture URL: https://www.youtube.com/watch?v=idqTS6-_2t8
Capture timestamp (UTC): Wed, 07 Jul 2021 19:08:46 GMT                                            Page 1 of 2
            Case 0:20-cv-60416-AMC Document 97-64 Entered on FLSD Docket 07/09/2021 Page 4 of 4




Document title: Advanced Threat Protection in Office 365 - YouTube
Capture URL: https://www.youtube.com/watch?v=idqTS6-_2t8
Capture timestamp (UTC): Wed, 07 Jul 2021 19:08:46 GMT                                            Page 2 of 2
